58 N.J. 159 (1971)
275 A.2d 740
FIORE DI COSTANZO, PLAINTIFF-APPELLANT,
v.
MATTHEWS CONSTRUCTION COMPANY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 25, 1971.
Reargued April 5, 1971.
Decided April 12, 1971.
Mrs. Ruth Rabstein argued the cause for appellant (Pellettieri and Rabstein, attorneys; Mr. Robert A. Gladstone, on the brief).
Mr. Fred R. Daniels argued the cause for respondent (Mr. John W. Taylor, attorney; Mr. Fred R. Daniels, of counsel).
PER CURIAM.
The court being equally divided, the judgment of the Appellate Division whose opinion is reported in 110 N.J. Super. 383 (1970) is affirmed.
For affirmance  Justices FRANCIS, HALL and MOUNTAIN  3.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS and PROCTOR  3.